Citation Nr: 0938028	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  95-04 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to higher initial ratings for disability of 
the cervical spine, assigned a 20 percent disability rating 
from December 16, 1991, to September 25, 2003, a 10 percent 
disability rating from September 26, 2003, through November 
18, 2004, and a 20 percent disability rating beginning 
November 19, 2004.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board remanded the case to the Appeals Management Center 
(AMC), in Washington, D.C., in October 2003 for further 
development.  While the case was in remand status, the AMC 
granted an increased evaluation of 20 percent for the 
Veteran's cervical spine disability, effective November 19, 
2004.  The case was returned to the Board in May 2005.

In a June 2005 decision, the Board granted a 20 percent 
initial evaluation for disability of the cervical spine for 
the period from December 16, 1991, to September 25, 2003, and 
remanded the remaining matters at issue to the AMC.  

In an August 2005 rating decision, the AMC effectuated the 
Board decision, assigning a 20 percent rating for the 
cervical spine disability, effective from December 16, 1991, 
but not noting the 10 percent rating effective from September 
26, 2003, through November 18, 2004, on the rating sheet.  
The case has been returned to the Board for further appellate 
action.  






FINDINGS OF FACT

1.  The Veteran's disability of the cervical spine has been 
manifested by not more than moderate limitation of the 
cervical spine at all times relevant to this decision; 
forward flexion of the cervical spine has not been limited to 
15 degrees or less, there is no ankylosis, including 
favorable ankylosis, of the entire cervical spine, and there 
are no findings of intervertebral disc syndrome.  

2.  A low back disability was not present in service or 
within a year of separation from service and is not 
etiologically related to service or to service-connected 
disability of the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 
percent for disability of the cervical spine from September 
26, 2003, through November 18, 2004, are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5290 (2002 & 2003).  

2.  The criteria for an initial disability rating in excess 
of 20 percent for disability of the cervical spine are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 ( 2002 & 2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2009).

3.  A low back disability was not incurred in or aggravated 
by active duty, the incurrence of aggravation of arthritis of 
the low back during active duty may not be presumed, and low 
back disability is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 
C.F.R. §§ 3.303, 3.3.7, 3.309 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased initial disability rating 
for his service-connected cervical spine disability.  He is 
also seeking service connection for a low back disability.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2009.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

These claims were filed prior to the enactment of the VCAA.  
The Veteran was provided the notice required under the VCAA 
by letters dated in August 2001 and March 2004, and January 
2007.  Although the Veteran was not provided complete notice 
until long after the initial adjudication of the claims, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claims in May 
2009.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of either claim would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board further notes that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, the Veteran has 
been provided appropriate VA examinations.  The Veteran 
responded to the May 2009 VCAA notice, indicating that he had 
no additional evidence to submit.  The Board is also unaware 
of any outstanding evidence that could be obtained to 
substantiate either claim.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.



II.  Initial Rating for Disability of the Cervical Spine

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2009).  However, the 
assignment of separate evaluations for separate and distinct 
symptomatology is not precluded where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  
  
The Veteran injured his cervical spine in an accident in 
service.  The record reflects that he was asleep in the back 
of a camper when it ran off the road and overturned in 
November 1974.  He suffered subluxation of C5 on C6, along 
with nondisplaced fracture of the right pedicle of C5.  He 
required substantial treatment including weeks in a halo and 
then plaster cast.  

The Veteran was granted service connection for cervical spine 
disability effective December 16, 1991.  During the initial 
rating period at issue in this appeal, the criteria for 
evaluating disabilities of the spine were revised.  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
criteria may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.


A 10 percent rating is in effect from September 26, 2003, 
through November 18, 2004, and a 20 percent rating is in 
effect from December 16, 1991, through September 25, 2003, 
and from November 18, 2004.  

Under the regulations in effect at the time the Veteran filed 
his claim, 38 C.F.R. § 4.71, a 10 percent evaluation afforded 
under Diagnostic Code 5290 contemplated limitation of motion 
of the cervical spine that was slight.  A 20 percent 
evaluation contemplated limitation of motion that was 
moderate, and a 30 percent evaluation contemplated limitation 
of motion that was severe.

Higher evaluations could be afforded for favorable ankylosis 
of the cervical spine (30 percent under Diagnostic Code 
5287), ankylosis of the entire spine in a favorable angle (60 
percent under Diagnostic Code 5286), and residuals of 
fracture vertebrae without cord involvement and manifested by 
abnormal mobility (60 percent or to be evaluated in 
accordance with limitation of motion or spasm with an 
additional 10 percent for demonstrable deformity of vertebral 
body under Diagnostic Code 5285).

Under the criteria effective September 26, 2003, vertebral 
fracture or dislocation and degenerative arthritis of the 
spine were to be evaluated under the general rating formula 
for rating diseases and injuries of the spine (outlined 
below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5242 
(2009).  Intervertebral disc syndrome will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).  However, as the Board 
notes that there are no findings of intervertebral disc 
syndrome in this claim, discussion of the specific criteria 
for this disease is not appropriate.  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  An evaluation of 10 
percent is warranted if forward flexion of the cervical spine 
is greater than 30 degrees but not greater than 40 degrees; 
or, the combined range of motion of the cervical spine is 
greater than 170 degrees but not greater than 335 degrees; 
or, there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
if there is a vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is warranted 
if forward flexion of the cervical spine is greater than 15 
degrees, but not greater than 30 degrees; the combined range 
of motion of the cervical spine is not greater than 170 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent evaluation is warranted if forward 
flexion of the cervical spine is to 15 degrees or less or if 
there is favorable ankylosis of the entire cervical spine.  A 
40 percent evaluation is warranted if unfavorable ankylosis 
of the entire cervical spine.  A 100 percent evaluation is 
warranted if there is unfavorable ankylosis of the entire 
spine.  

As to the period of time from September 26, 2003, through 
November 18, 2004, the Board finds that the cervical spine 
disability is manifested by moderate limitation of motion.  
VA treatment records reflect complaints and findings 
consistent with the assessments prior to and following the 
period in question.  While there is no specific evidence that 
forward flexion was limited to less than 30 degrees, or that 
combined range of motion of the cervical spine was that 
required for a 20 percent rating under the revised criteria, 
the Veteran did consistently complain of cervical pain and 
spasm with motion.  The Board finds that the criteria for a 
20 percent rating, based upon moderate limitation of motion 
under the former criteria, have been met.  In so finding, the 
Board notes that a disability rating may not be reduced on 
the basis of a change in the rating criteria.  Rather, an 
improvement in the disability must be shown before the rating 
may be reduced.  See 38 U.S.C.A. § 1155.

Thus, the Board will now address whether a rating in excess 
of 20 percent is warranted for the disability of the cervical 
spine at any time during the initial-rating period.  
Initially, the Board notes that there is no finding of 
intervertebral disc syndrome associated with the cervical 
spine injury.  Multiple examination reports dated from 1992 
to 2008 show that the Veteran does not have intervertebral 
disc disease of the cervical spine.  

In addition, the Board finds that the treatment records and 
examination reports do not reflect more than moderate 
limitation of range of motion of the cervical spine at any 
time relevant to this decision.  The Board notes that a 
report of VA examination conducted in September and October 
1992 shows range of motion of the cervical spine to have been 
flexion to about 35 degrees, extension 15 degrees, right and 
left rotation to 50 degrees, and bilateral lateral movement 
to 40 degrees.  There was no evidence of neurologic deficit.  
The diagnoses included status post C5-C6 fracture in 1974, 
chronic neck pain and wedge compression C6 based on X-ray.  

The Veteran underwent physical therapy for neck and back pain 
in April 1997.  

At a VA examination in August 1997, the veteran reported 
painful neck spasm, occurring 3 to 4 times per week.  He used 
Tylenol #3, heating pad and muscle relaxants.  He reported he 
missed about 10 days of work that year.  He could lift about 
50 pounds.  Range of motion was flexion to 40 degrees, 
extension to 65 degrees, lateral flexion 31 degrees right and 
35 degrees left, rotation was 70 degrees bilaterally.  X-rays 
revealed old C5 fracture with degenerative changes.  A 
January 1998 addendum reflects that the fracture appeared 
completely healed with no significant evidence of 
degeneration.  Neurological complaints were considered 
suggestive of carpal tunnel or cubital tunnel syndrome.  

VA ordered examination in August 1998 revealed cervical 
muscle spasm and range of motion including flexion to 45 
degrees, extension to 50 degrees, cervical rotation of 45 
degrees bilaterally, right lateral flexion of 25 degrees, and 
left lateral flexion of 15 degrees.  

VA X-ray examination in April 2000 revealed C5-6 and C6-7 
osteophytes without evidence of cervical cord compression.  

The Veteran was afforded a VA neurological examination in 
November 2004, signed in December 2004.  The examiner noted 
that the Veteran was employed full time with the postal 
service and that he reported his neck and back pain caused 
him to take six days per month off.  He reported flare ups of 
neck and back pain daily and he must sit in a reclined 
position for relief.  Range of motion of the cervical spine 
was flexion to 40 degrees, extension to 20 degrees, rotation 
right and left of 90 degrees, and lateral bending left and 
right to 15 degrees.  There was mild pain in the cervical 
spine.  Motor strength, sensation and muscle strength were 
normal.  X-rays revealed no significant degenerative disc 
disease and no other abnormalities of the cervical spine.  
The examining physician opined that the fracture was not 
evident and had healed.  There was no radiculopathy to any 
extremity.  

VA treatment records dated in April 2009 show that the 
Veteran was taking pain medication for his cervical spine.  

During VA examination in April 2009, the Veteran reported he 
was still working at his postal service job and had no 
difficulty carrying out his work.  He could perform daily 
activities independently, could walk half a mile and lift 45 
pounds.  He reported that he took muscle relaxants and 
hydrocodone from time to time.  The neck pain was not 
radiating.  On examination, he walked with a limp but was 
otherwise in no acute pain.  The neck had normal lordosis.  
There was no evidence of spasm.  Range of motion of the neck 
was flexion to 60 degrees, extension to 20 degrees, lateral 
flexion was to 25 degrees bilaterally.  Lateral rotation was 
to 35 degrees bilaterally.  This was characterized as a 
slight diminution of the range of motion as to lateral 
bending.  Repetitive motion did not result in pain, weakness, 
instability or incoordination.  There was no additional loss 
of range of motion.  Reflexes were brisk and without 
spasticity.  There were normal sensation and power.  X-rays 
of the cervical spine were reviewed carefully and were 
normal.  The impression indicated that the neck was virtually 
normal and X-rays were normal.  Hence, disability was 
considered minimal.  There was no ankylosis, there was no 
pain with motion and diminution of range of motion was minor.  
There was no weakened movement, incoordination or excess 
fatigability.  There were no flare-ups.  There was no muscle 
spasm or guarding or localized tenderness.  Spinal contour 
was normal.  There was no intervertebral disc disease of the 
cervical spine.  The Veteran was gainfully employed at the 
Post Office and was able to carry out his work.  The examiner 
opined that the impact on the ability to work was minimal.  

As discussed above, the VA examination reports repeatedly 
reflect considerable range of motion remaining.  On no 
occasion has more than moderate limitation of motion been 
found.  There has been no ankylosis at any time.  As to the 
period beginning September 26, 2003, there has been no 
showing of forward flexion of the cervical spine limited to 
15 degrees or less.  

The record is replete with reference to the fact that the 
cervical disability has not caused any significant functional 
loss due to pain or functional loss due to weakness, 
fatigability, incoordination or pain on movement.  

Although the Board has considered the Veteran's contentions 
regarding the extent of his cervical disability, for the 
reasons stated above, the Board finds that an increased 
rating is not in order.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
disability warranted a rating in excess of 20 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2009).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his cervical disability and 
that the manifestations of the disability are consistent with 
those contemplated by the schedular criteria.  The Board also 
notes that the Veteran is currently employed and has been 
employed for many years.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the 20 percent rating.  
The Board concludes that referral of this case for extra-
schedular consideration is not in order.

III.  Service Connection for a Low Back Disability

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran believes that he has a low back disability 
related to service or to service-connected cervical spine 
disability.  However, as will be explained herein, because 
the record contains persuasive medical opinion evidence 
against his claim and there is no record of a chronic disease 
until many years following service, the preponderance of the 
evidence is against the claim, and it must be denied.

The Board notes complaints of low back pain in the service 
treatment records associated with his in-service accident 
discussed above.  These complaints were characterized as 
myalgia of the low back in the medical board report.  He 
received medication for low back pain in September and 
December 1975.  At the time of service separation examination 
in March 1976, no low back disability was identified.  

The record shows no complaints related to the low back for 
many years following service; there has been no continuity of 
symptomatology referable to a low back disability.  Treatment 
records from Centinela Hospital Medical Center dated in 
August 1989 for another matter do not refer to present or 
past low back disability.  During a September 1992 VA 
examination, the Veteran complained of low back pain since 
the accident.  Examination revealed lumbar paravertebral 
spasm with no suggestion of any fixed deformity.  There was 
pain with motion of the back.  The diagnosis was chronic low 
back and neck pain since motor vehicle accident in 1974.  VA 
examination in August 1997 revealed that the Veteran reported 
he was in an automobile accident in 1975 and was paralyzed 
from the waist down for a year.  X-rays of the lumbar spine 
showed degenerative joint disease.  

In November 2004, a VA examining physician opined that the 
Veteran's current low back pains, associated with spurring of 
thoracic vertebra T11 and T12, were not related to service or 
service-connected cervical disability.  The examiner repeated 
his assessment in March 2006.  The opinion of this physician 
was based upon a review of the claims folder, service 
treatment records, and examination of the Veteran.  

The VA physician's opinions in 2004 and 2006 are supported by 
references to the record.  The Board finds it to be highly 
persuasive, competent evidence against the claim.  Although 
the Board has considered the 1992 opinion as to back pain, it 
notes that there was no diagnosis of a disability in that 
opinion.  Pain alone does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Therefore, after weighing all the evidence, the Board adopts 
the VA examiner's conclusions noted in 2004 and again in 
2006, and, in light of the other evidence of record, the 
opinion is sufficient to satisfy the statutory requirements 
of producing an adequate statement of reasons and bases where 
the expert has fairly considered material evidence which 
appears to support the veteran's position.  Wray v. Brown, 7 
Vet. App. 488, at 492-93 (1995).  

The Veteran's contentions have been considered.  It is true 
that lay statements may be competent to support claims for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau; Buchanan, 
supra.  In the instant case, however, the evidence of record 
does not demonstrate that the appellant, who is competent to 
comment on post-service symptoms and his experiences in 
service, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.  While the contentions have been carefully and 
sympathetically considered, for the reasons discussed above, 
the Board must conclude that a preponderance of the evidence 
is against this claim.  Therefore, the claim for entitlement 
to service connection for low back disability must be denied.


ORDER

The Board having determined that the Veteran's cervical spine 
disability warrants a 20 percent rating, but not higher, 
throughout the initial-rating period, the benefit sought on 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.

Entitlement to service connection for low back disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


